DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 23 July 2020 in reference to application 15/937,093.  Claims 1-18 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 7, and 13 recite(s) extracting keywords and generating a co-occurrence dictionary by selecting keywords based on dependency rules, determining words to be associated with the keywords in the dictionary, and generating weights based on a number of surrounding words.   The limitation of extracting keywords, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.   That is, other than reciting “a processor” or “non-transitory computer 
This judicial exception is not integrated into a practical application. In particular, the claims only the additional elements of “a processor” or “non-transitory computer readable medium,” to perform both the extracting and generating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional “a processor” or “non-transitory computer readable medium,” to perform both the extracting and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible.

Claims 2, 3, 8, 9, 14, and 15 recite the additional elements of applying labels on each word of the text, which, as discussed with the limitations above, can be performed in the mind.  For example a human could manually label words in a text. Thus these limitations part of an abstract idea.  Similar to above, these claims do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea as all of the other limitations are the same generic computer components discussed above.  Therefore these claims are not patent eligible.

Claims 4, 10, and 16 recite additional details of the selection of keywords via rules, which, as discussed with the limitations above, can be performed in the mind.  For example a human could manually determine parts of speech and the required 

Claims 5, 11, and 17 recite additional details of the determining words to be associated with the keyword, which, as discussed with the limitations above, can be performed in the mind.  For example a human could manually incrementing a counter of co-occurrence is determined, and comparing to a threshold. Thus these limitations part of an abstract idea.  Similar to above, these claims do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea as all of the other limitations are the same generic computer components discussed above.  Therefore, these claims are not patent eligible.

Claims 6, 12, and 18 recite the additional elements of generating confidence scores, which, as discussed with the limitations above, can be performed in the mind.  For example a human could manually calculate the confidence scores based on the weights and correlation. Thus these limitations part of an abstract idea.  Similar to above, these claims do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea as all of the other limitations are the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida et al. (US PAP 2011/0055228).

Consider claim 1, Tuschida teaches a method (abstract), comprising: 
extracting keywords and dependency information from a text (0068, 0082-93, language analysis, morpheme extraction and modification relationship analysis); and 
generating a co-occurrence dictionary for the text (abstract), the generating the co- occurrence dictionary comprising: 
selecting ones of the keywords for inclusion in the co-occurrence dictionary based on a number of times the ones of the keywords satisfy the dependency rules (0069-70 0083-88, collecting co-occurrences of words and frequencies thereof); 
determining for the selected ones of the keywords included in the co- occurrence dictionary, surrounding words to be associated with the selected 
generating weights for each of the selected ones of the keywords in the co- occurrence dictionary based on a number of the surrounding words associated with the selected ones of the keywords (0073-075, normalizing number of co-occurrences with the number of occurrences of the words.).

Consider claim 5, Tsuchida teaches the method of claim 1, wherein the determining for the selected ones of the keywords included in the co-occurrence dictionary, the surrounding words to be associated with the selected ones of the keywords in the co-occurrence dictionary based on the number of instances of co-occurrence of the surrounding words with the selected ones of the keywords comprises: 
for an extracted keyword being preceded by another extracted keyword, determining the another extracted keyword as being an instance of co-occurrence of the extracted keyword and incrementing a counter (0070, co-occurrence frequencies ); and 
for the counter exceeding a threshold, determining the another extracted keyword as one of the surrounding words (0075, co-occurrences stored only if score is above a threshold based on frequency).

Consider claim 6, Tsuchida teaches the method of claim 1, further comprising generating confidence scores for each of the selected ones of the keywords based on the weights and correlation between each of the selected ones of the keywords (0073-

Consider claim 7, Tsuchida A non-transitory computer readable medium, storing instructions for executing a process (0163, computer readable medium), the instructions comprising: 
extracting keywords and dependency information from a text (0068, 0082-93, language analysis, morpheme extraction and modification relationship analysis); and 
generating a co-occurrence dictionary for the text (abstract), the generating the co- occurrence dictionary comprising: 
selecting ones of the keywords for inclusion in the co-occurrence dictionary based on a number of times the ones of the keywords satisfy the dependency rules (0069-70 0083-88, collecting co-occurrences of words and frequencies thereof); 
determining for the selected ones of the keywords included in the co- occurrence dictionary, surrounding words to be associated with the selected ones of the keywords in the co-occurrence dictionary based on a number of instances of co-occurrence of the surrounding words with the selected ones of the keywords (0088, counting frequencies of co-occurrences); and 
generating weights for each of the selected ones of the keywords in the co- occurrence dictionary based on a number of the surrounding words associated with the selected ones of the keywords (0073-075, normalizing number of co-occurrences with the number of occurrences of the words.).
Claim 11 contains similar limitations as claim 5 and is therefore rejected for the same reasons.

Claim 12 contains similar limitations as claim 6 and is therefore rejected for the same reasons.

Consider claim 13, Tuschida teaches an apparatus (abstract), comprising: 
a processor (0164), configured to: 
extract keywords and dependency information from a text (0068, 0082-93, language analysis, morpheme extraction and modification relationship analysis); and 
generate a co-occurrence dictionary for the text (abstract), the generating the co- occurrence dictionary comprising: 
selecting ones of the keywords for inclusion in the co-occurrence dictionary based on a number of times the ones of the keywords satisfy the dependency rules (0069-70 0083-88, collecting co-occurrences of words and frequencies thereof); 
determining for the selected ones of the keywords included in the co- occurrence dictionary, surrounding words to be associated with the selected ones of the keywords in the co-occurrence dictionary based on a number of instances of co-occurrence of the surrounding words with the selected ones of the keywords (0088, counting frequencies of co-occurrences); and 
generating weights for each of the selected ones of the keywords in the co- occurrence dictionary based on a number of the surrounding words 

Claim 17 contains similar limitations as claim 5 and is therefore rejected for the same reasons.

Claim 18 contains similar limitations as claim 6 and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 8, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida in view of Miller et al. (US PAP 2019/0155802).

Consider claim 2, Tsuchida teaches the method of claim 1, further comprising applying labels on each word of text, wherein the dependency rules comprises patterns of labels indicative of keywords to be included in the co-occurrence dictionary (0068-69, determining nouns and modification relationships), wherein co-occurrence of the 
Tsuchida does not specifically teach wherein the dependency rules comprises regex patterns.  
In the same field of co-occurrence detection, Miller teaches wherein the dependency rules comprises regex patterns (0089, using regex rules to extract key information).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use regex rules as taught by Miller in the system of Tsuchida in order to accurately extract relevant information to particular target fields (Miller 0089).

Consider claim 3, Tsuchida teaches the method of claim 2, wherein the labels comprise part of speech labels (0069, nouns for example).

Claim 8 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim 9 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim 14 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim 15 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Allowable Subject Matter
Claims 4, 10, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Consider claim 4, Tsuchida teaches the method of claim 1. However the prior art of record does not specifically teach “wherein the dependency rules comprises identifying extracted keywords that are a noun preceded by a noun, an adjective preceded by an adjective, or an adverb preceded by a verb as the ones of keywords to be selected for inclusion; wherein the - 21 - DOCS 120179-327UT1/4108476.1Attorney Docket No.: 120179-327UT1selecting ones of the keywords for inclusion in the co-occurrence dictionary based on the number of times the ones of the keywords satisfy the dependency rules comprises: incrementing a first counter for when the dependency rules are satisfied; incrementing a second counter for when the dependency rules are not satisfied; and selecting the ones of the keywords for inclusion for when the first counter exceeds the second counter”  when combined with each and every other limitation of the claim and the base claim.  Therefore claim 1 contains allowable subject matter.

Claim 10 contains similar limitations as claim 4 and is therefore contains allowable subject matter as well.

Claim 16 contains similar limitations as claim 4 and is therefore contains allowable subject matter as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malak et al (US PAP 2018/0341839)  generates co-occurrence lists as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655